Citation Nr: 1603288	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-38 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability other than tinea pedis or pseudofolliculitis barbae, claimed as lichen planus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for gout, to include gout of the knees or feet, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for bilateral tendonitis of the knees and to left knee meniscal tear, osteoarthritis, or left knee disability other than gout, claimed as secondary to service-connected pes planus with plantar fasciitis or as due to exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to service connection for an eye disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

5.  Entitlement to service connection for a back disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for onychomycosis (claimed as a condition of the toenails).  

8.  Entitlement to service connection for a sinus disability.

9.  Entitlement to a compensable initial evaluation for tinea pedis.

10.  Entitlement to a compensable initial evaluation for pseudofolliculitis barbae (PFB).

11.  Entitlement to a compensable initial evaluation for residuals of tonsillectomy.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1981.  Service at Camp Lejeune, North Carolina is confirmed in the Veteran's official records. 

The claims listed on the title page of this decision come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by two Regional Offices.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a November 2015 videoconference, in accordance with a request for hearing included in the Veteran's September 2013 substantive appeal of the claim for service connection for lichen planus and all service connection based on exposure to contaminated water at Camp Lejeune.  The transcript of that Videoconference Hearing is associated with the Veteran's electronic claims file.

At his hearing, the Veteran stated he was "represented" by his spouse, who previously assisted him in submitting his written statements and arguments.  Under current regulations, a representative may be an accredited attorney or an accredited representative from a Veteran's service organization, or an accredited agent.  An "Agent," as defined for VA purposes, may represent a claimant on a one-time basis under 38 C.F.R. § 14.630 (2015), provided that the Veteran or the agent submits a properly executed Appointment of Attorney or Agent as Claimant's Representative (VA Form 21-22a).  To date, a completed VA Form 21-22a appointing the Veteran's spouse as his Agent has not been submitted and associated with the claims file.  

Therefore, the Veteran's spouse does not meet the definition of a "representative," and is not formally listed as his representative on the title page of this decision, although it is clear that the Veteran's spouse is assisting him with his claims.  In this regard, the Board has considered her arguments fully.

An October 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for a back disability, an eye disability, and a toenail disability, and granted service connection for tinea pedis.  The Veteran disagreed with and perfected appeal of the denial of service connection for onychomycosis (toenail disability) in 2009.  The RO interpreted an August 2010 statement as a withdrawal of the claim for service connection for onychomycosis because the Veteran stated disagreement with the evaluation assigned for tinea pedis.  

The Veteran, in his disagreement with the rating for tinea pedis, stated that he was entitled to a higher rating for "bilateral tinea pedis and . . . onychomycosis involving all 10 toennails."  The Board does not find this to be a withdrawal of the already-perfected appeal.  The February 2013 request for VA examinations and a February 2013 VA examination report addressed the claim for service connection for onychomycosis.  However, the claim was not thereafter adjudicated.  This issue is properly before the Board on appeal.  

In June 2009, the Columbia, South Carolina, RO granted service connection for tinea pedis, pseudofolliculitis barbae, and residuals of tonsillectomy; those disabilities were evaluated as noncompensable.  The Veteran disagreed with the initial noncompensable evaluations.   He did not request a hearing before the Board when he perfected appeal of those evaluations in July 2009.

In October 2010, the Columbia, South Carolina RO denied service connection for lichen planus.  By a claim electronically submitted in early September 2011, the Veteran contended that he should be granted service connection for lichen planus disability based on exposure to contaminated water at Camp Lejeune.  Jurisdiction of the Veteran's claims file was transferred to the Louisville, Kentucky, RO.  

In September 2011, the Veteran asserted, in an electronic submission, that his lichen planus skin disability was due to his exposure to contaminated water while stationed at Camp Lejeune.  That same day, the Veteran submitted electronic claims for service connection for gout of the feet and knees and for knee disability identified as tendinitis.  At his 2015 Videoconference hearing, the Veteran testified that each disability claimed in September 2011 should be considered on the basis of his exposure to contaminated water at Camp Lejeune.  

Two claims for service connection were submitted separately in September 2011, but only one claim, the claim for service connection for lichen planus, discussed the Veteran's exposure to contaminated water at Camp Lejeune.  The RO did not interpret the other claims for service connection submitted on the same day on the basis of exposure to contaminated water at Camp Lejeune during his service.  Given the clarification by the Veteran as his hearing, it is the Board's opinion that the characterization of all claims asserted on the same day in September 2011 should be expanded to include consideration of the Veteran's exposure to contaminated water, since official records confirm his assignment to Camp Lejeune at a time when water contamination is known to have occurred.  Thus, the claim for service connection for gout submitted in early September 2011 has not been fully developed, and remains pending.  

At his November 2015 Videoconference hearing before the Board, the Veteran testified to his belief that he had appealed the denial of entitlement to service connection for gout by continuing to seek service connection for knee disability.  Further discussion of the Veteran's testimony that the claim for service connection for gout was timely appealed is not required, since the issue, as recharacterized, is pending.  

In a June 2013 rating decision, the Louisville, Kentucky, RO, in pertinent part, denied service connection for PTSD and for gout of the feet and knees.  The RO also denied service connection for right knee tendonitis and for left knee tendonitis, and for left knee osteoarthrosis, each claimed as secondary to service-connected pes planus with plantar fasciitis.  The claims as recharacterized on the title page of this decision more accurately reflect the claims on appeal.  

A claim for service connection for an acquired psychiatric disability, claimed as PTSD, was submitted prior to a claim that certain disabilities were due to exposure to contaminated water at Camp Lejeune.  The Veteran's statements and his 2015 testimony have not raised a contention that exposure to contaminated water is related to a current psychiatric disability.  The claim for service connection for an acquired psychiatric disability is accurately stated on the title page of this decision.

In an August 2013 statement of the case (SOC), the Louisville, Kentucky, RO confirmed the denial of service connection for lichen planus, to include as due to exposure to contaminated water at Camp Lejeune.

Rating decisions issued in July 2010 and in June 2013 granted service connection for pes planus with plantar fasciitis and for allergic rhinitis.  The Veteran has not disagreed with any aspect of those awards.  No issue regarding pes planus or allergic rhinitis is before the board on appeal.  

The electronic records before the Board reflect that the Veteran submitted a 2014 claim for an annual clothing allowance, VA Form 21-8678, to the VA Medical Center (VAMC).  The claims file reflects that the Veteran attempted to disagree with VAMC's denial of that claim by submitting a Notice of Disagreement and other documents about a clothing allowance to the RO.  However, the VAMC, not the RO, is the agency of original jurisdiction (AOJ) for the clothing allowance claim.  The Board does not have jurisdiction over the clothing allowance claim at this time.  The Veteran is encouraged to contact the VAMC regarding the status of his 2014 clothing allowance claim.  The Veteran may, for example, ask the RO to forward to the VAMC the documents submitted to the RO about the clothing allowance claim.  

The Veteran requested a hearing before the Board by videoconference.  The Veteran's Videoconference Hearing was conducted in November 2015 by the undersigned.  The Veteran testified from Columbia, South Carolina, although his claims file remains under the jurisdiction of the Louisville, Kentucky, RO.  The transcript of that videoconference hearing is associated with the Veterans electronic claims file.

The Veteran initially sought service connection for a sinus disability, and he perfected an appeal for that disability.  At his November 2015 hearing, the Veteran testified that grant of service connection for allergic rhinitis, effective in April 2012, satisfied the appeal for service connection for sinusitis.  As the Veteran did not formally withdraw the appeal for service connection for a sinus disability until the Videoconference hearing, the Board will address that issue in this decision.  

In a June 2009 statement of the case (SOC), the RO denied a claim for service connection for onychomycosis, claimed as a condition of the toenails.  The Veteran disagreed with that determination in a July 2009 statement attached to a substantive appeal of several issues.  The issue was again addressed in a July 2010 supplemental SOC (SSOC).  

The Veteran's claims file is wholly electronic.

The following issues are addressed in the REMAND appended to this decision:  (1) entitlement to service connection for gout, to include gout of the knees or feet, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina; (2) entitlement to service connection for an eye disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina; (3) entitlement to service connection for a back disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina; (4) entitlement to service connection for an acquired psychiatric disability, to include PTSD; and, (5) entitlement to service connection for a left knee disability other than gout, to include tendinosis, arthrosis, or meniscal tear.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran incurred chronic lichen planus during his service.

2.  The medical evidence establishes that the Veteran does not have a medically-diagnosed right knee disability other than gout.

3.  Medical opinion establishes that the Veteran's current onychomycosis of the toenails is secondary to service-connected tinea pedis.  

4.  At a November 2015 Videoconference hearing before the Board, and prior to the promulgation of an appellate decision, the Veteran requested withdrawal of the issue of service connection for sinus disability.

5.  The Veteran's tinea pedis affects less than 5 percent of his body, and is not on exposed areas, and does not require use of systemic therapy such as corticosteroids.

6.  The Veteran's service-connected PFB is manifested by numerous small but visible scars or areas of changes in pigmentation in the beard area of the face and neck resulting in disfigurement which is estimated to affect 23 percent of the exposed surface of the skin. 

7.  The Veteran attributes a feeling of a "scratchy throat" to tonsillitis and a tonsillectomy in service, but no objective residuals of tonsillectomy have been identified, and providers have attributed nose, throat, and larynx symptoms to the Veteran's service-connected allergic rhinitis.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lichen planus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for right knee disability other than gout are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for onychomycosis of the toenails are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of service connection for sinus disability other than allergic rhinitis are met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2015).

5.  The criteria for a compensable evaluation for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2015).

6.  The criteria for a compensable, 10 percent, initial evaluation for residuals of PFB, but no higher evaluation, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 (2015).

7.  The criteria for a compensable initial evaluation for residuals of tonsillectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Codes 6516, 6599 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has submitted claims for service connection for several disabilities and for increased initial ratings for several disabilities for which service connection has been granted.  

When service treatment records are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996), O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

The images of the Veteran's service treatment records in the electronic file vary from somewhat legible to essentially illegible.  Some of the service treatment records are of such poor legibility as to be considered "missing."  The discussion below reflects the heightened duty to the Veteran.  

Law and regulations governing service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

1.  Claim for service connection for lichen planus

The Veteran contends that he had skin problems in service for which no diagnosis was assigned.  He contends that the skin eruptions currently diagnosed as lichen planus look like some of the skin symptoms he had in service.  The Veteran and his wife have testified that he has intermittently manifested skin lesions since service that look like the skin disability now diagnosed as lichen planus.

The service treatment records (STRs) reflect that the Veteran manifested several different skin disorders in service.  Tinea pedis, acne, and PFB were each treated in service.  The STRs are, nevertheless, consistent with the Veteran's assertion that the Veteran was treated for some skin symptoms in service for which no diagnosis was assigned or for which the manifested symptoms were not consistent with any of the three assigned diagnoses. 

In early April 1978, the Veteran was treated for a rash of the forearms.  The "rash" was not present when the Veteran was rechecked.  In June 1979, the Veteran was treated for "acne vulgaris" lesions of the face and neck that were "[o]pen & weeping."  In September 1980, the Veteran was treated for cracking of the skin on the hands and right arm, of one month's duration.  The assigned diagnosis was "dry skin."  

In July 1981, the Veteran was treated for a rash affecting his feet, the shaft of his penis, and the inguinal area.  The assigned diagnoses were verrucal warts and tinea pedis.  However, the "rash" was also described as having "pustules."  A "wart," which is a hyperplastic collection of thickened cells, is different than a "pustule," a visible collection of pus or fluid.  Dorland's Illustrated Medical Dictionary 2103, 1581 (31st ed. 2007).  

The provider who treated the same "rash" in August 1981 suggested an infectious or sexually-transmitted disease, but all tests were negative.  The service treatment records reflect that the Veteran was treated for allergies on several occasions, and the Veteran was noted to have specific allergies to bee stings and cow's milk, as well as eye allergies, allergic rhinitis, and skin allergies.  

The Veteran and his wife testified that, over the years, various skin manifestations would come and go, but the symptoms for which the Veteran sought treatment in 2007 and 2008 always returned.  On biopsy, lichen planus was diagnosed.  

The dermatology provider who examined and treated the Veteran in August 2010 described lichen planus as an "immune-mediated cutaneous and mucosal eruption of uncertain cause."  The provider noted that the disorder "has a predilection for the wrist flexors, trunk, medial thigh, shins, dorsal hands, and glans of the penis."  The prominent feature of the disease was described as "the severe pruritus."  It was noted that lichen planus on the mucous membranes can ulcerate, which causes severe pain and discomfort.  

The description of lichen planus is consistent with the Veteran's service treatment records, although the service treatment records do not provide a dispositive description of lichen planus.  The Veteran's service treatment records are consistent with a finding that he had immune system symptoms.  The VA provider has clearly opined that the cause of the Veteran's lichen planus probably cannot be determined.  Moreover, the fact that the Veteran's service treatment records are incomplete and/or illegible further reduces the likelihood that a non-speculative opinion as to onset or etiology of the lichen planus can be obtained.  

The Veteran is competent to describe symptoms of his skin disorders.  He maintains that he first manifested a skin disorder other than acne, PFB, or tinea pedis/cruris in service, and the legible service treatment records and the 2010 specialty evaluation are consistent with that assertion.  The provider's findings are consistent with the testimony provided by the Veteran and his wife that the symptoms now diagnosed as lichen planus have appeared, resolved, and re-appeared several times over the course of many years since the Veteran's service discharge.  

The appeal was initiated by a claim submitted more than 8 years ago.  It does not appear that further development is likely to shed additional dispositive light on the claim.  The evidence favorable to the claim is at least equally as persuasive as the unfavorable evidence.  When the favorable and unfavorable evidence are about equally balanced, the issue must be resolved in the Veteran's favor.  38 U.S.C.A. § 5017(b).  The claim may be granted at this time.  

As this resolution is favorable to the Veteran, no discussion of VA's duties to notify or assist the Veteran is required.

2.  Claim for service connection for right knee disability other than gout

The Veteran sought VA evaluation for right knee pain in 2004 after he sustained an injury at work.  He was treated under workers' compensation.  No abnormality of the right knee was noted on VA radiologic examination.  

The examiner who conducted a December 2012 VA examination assigned a diagnosis of tendinosis in the left knee, based on radiologic examination.  In contrast, right knee radiologic evaluation in December 2012 disclosed a normal right knee, with no loss of cartilage, no fracture, destructive process, or joint effusion.  No diagnosis of right knee tendinosis was assigned.  The examiner attributed the Veteran's right knee complaints to gout.

The examiner who provided a March 2013 medical opinion assigned no diagnosis of a right knee disability other than residuals of gout.  

VA outpatient records dated in July 2014 reflect that the Veteran reported pain and weakness in the knees bilaterally.  He was given a sleeve brace for the right knee, a hinged knee brace for the left knee, and was advised to ambulate with Canadian crutches.  No diagnosis other than gout was assigned for the right knee complaints.  Radiologic evaluation of both knees showed degenerative joint disease in the left knee only.  

It is clear that the Veteran sincerely believes that gout does not account for all his symptoms of right knee disability, and believes that he must have some diagnosed right knee disorder other than gout.  However, the medical evidence establishes that no right knee disability other than gout, including residuals and symptoms of gout, was presented during the pendency of the appeal.  The Board notes that, if a disability affecting the Veteran's right knee other than gout is medically diagnosed after this discission is issued, the Veteran may initiate a new claim for service connection for that disability.  

A claim for service connection for gout, to include as due to exposure to contaminated water, is addressed in the Remand appended to this decision.  The Board notes that, although service connection for right knee disability is not specifically identified as included in the claim for service connection for gout, all manifestations of disability due to gout, including manifestations in the right knee, are included in that claim.  The medical evidence of record simply fails to support a finding that the Veteran has a current disability of the right knee other than gout and, in fact, provides evidence against this claim of high probative weight. 

As noted above, the preponderance of the medical evidence establishes that no right knee disability other than gout was diagnosed during the pendency of the appeal.  In the absence of evidence other than the Veteran's own lay testimony that he has a right knee disability other than gout during the pendency of the appeal, the Board has no authority to grant service connection for a right knee disability other than gout.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim for service connection for gout, including of both knees, is addressed in the Remand, below, but the claim for service connection for a right knee disability other than gout must be denied.

3.  Claim for service connection for onychomycosis

The examiner who conducted March 2013 VA examination opined that the Veteran's current onychomycosis, like his service-connected tinea pedis, was a fungal infection.  The typical progression from a fungus on the soles of the feet is a spread to involve the toenails, the examiner noted.  The examiner stated that it was "most likely" that the two diagnoses were related.

The Veteran has been granted service connection for tinea pedis.  The medical evidence that tinea pedis fungal infection typically spreads to a the toes, where the fungal infection is called onychomycosis establishes that the Veteran is entitled to service connection for onychomycosis of the toenails as secondary to or a result of service-connected tinea pedis.  The claim may be granted.  

4.  Withdrawal of substantive appeal for a sinus disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

At a Travel Board Hearing before the undersigned in 2015, the Veteran and his spouse indicated that the Veteran did not wish to pursue to claim for service connection for sinus disability, in light of the grant of service connection for allergic rhinitis.  See Transcript, November 2105 Videoconference hearing, p. 7, 8.  As the Veteran has withdrawn his appeal for service connection for sinus disability, no allegations of errors of fact or law remain for consideration by BVA (there is simply nothing on appeal).  Accordingly, the Board does not have jurisdiction to review an appeal as to the issue of service connection for sinus disability, and it is dismissed without prejudice.

Law and regulations governing increased ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. 

Separate ratings for different periods of time during the pendency of an appeal may be warranted, based on the facts found, a practice of assigning ratings referred to as "staged" ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

5.  Claim for initial compensable evaluation for tinea pedis

The Veteran's service-connected tinea pedis is rated under Diagnostic Code (DC) 7813 at a noncompensable level (zero percent rating).  38 C.F.R. § 4.118, DCs 7813 and 7806.  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

DC 7813 provides that dermatophytosis of the feet, i.e., tinea pedis, is to be rated based on the predominant disability and the RO determined that the Veteran's tinea pedis was most appropriately rated as analogous to dermatitis or eczema under DC 7806.  Under DC 7806, a noncompensable rating is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

VA examination conducted in June 2009 disclosed dry, scaling skin on the plantar aspects of both feet, as well as some fish during and dryness between the toes.  The examiner opined that approximately 2 percent of the Veteran's exposed skin, but less than one percent of the skin on the entire body, was affected.  The Veteran denied that the tinea pedis required treatment with systemic therapy, such as oral corticosteroids, and the VA and private medical evidence is consistent with the Veteran's statement.  

Evidence since the June 2009 VA exam fails to disclose that the Veteran's tinea pedis required treatment with any medication other than topical antifungal preparations.  VA examination of the skin in March 2013, May 2013, and June 2013 disclosed no evidence regarding the severity of tinea pedis infection of the feet.

More than 900 pages of VA clinical records, dated from 1998 through 2014, are associated with the claims file.  The records disclose no evidence of increased severity, either as to the extent of the area affected or as to symptoms or treatment of tinea that would warrant a compensable evaluation for tinea pedis, either on a schedular basis or on a nonschedular basis, since the VA examination.

6.  Claim for initial compensable evaluation for PFB

For scars or other disfigurement of the head, face, or neck to be rated at least 10 percent disabling, there must be visible or palpable tissue loss and either gross distortion or asymmetry of a nose, chin, forehead, eye, eyelid, ear, cheek, or lip, or at least one of eight listed characteristics of disfigurement must exist.  38 C.F.R. § 4.118, DC 7800.  

A 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 , are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note 1 following DC 7800.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are separately evaluated.  Note 5 states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars.

Color photographs are to be considered when evaluating under the criteria for scars or disfigurement of the head, face, or neck.  DC 7800, Note (3).

Skin disability such as dermatitis or eczema is evaluated under DC 7806.  DC 7806 provides for a 10 percent evaluation when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.  A 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or, if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.
 
At his June 2009 VA examination, the Veteran had numerous flesh-colored and hyperpigmented papules along the anterior neck, consistent with a diagnosis of PFB.  The examiner estimated that approximately 2.3 percent of the Veteran's exposed areas and less than 1 percent of the skin on the whole body was affected by pseudofolliculitis barbae.  

In contrast, the VA examiner who conducted an April 2011 VA examination estimated that the Veteran's post-inflammatory hyperpigmented scarring from PFB affected the face and neck, or 23 percent of the exposed surface of the body, or 26 percent of the entire body.  The examiner reiterated those percentages in an addendum.  See April 2011 addendum report.  

On VA examination conducted in February 2013, the examiner specifically stated that no individual scar was painful or tender, or resulted in loss of covering.  Color photographs disclose that show that the Veteran has numerous small scars or areas of pigmentation changes, and there are depressions or elevations of the facial skin on the face with same scars.  The examiner who conducted the in-person examination in February 2013 stated that the scars were disfiguring.  The photographs are consistent with that conclusion.  Unde DC 7800 the Veteran is entitled to a 10 percent evaluation for PFB residuals.

No single scar is 1/4 inch wide, 5 inches long, or adherent to underlying tissue.  The photographs establish that the scars, although widely scattered, cover very little total area, and demonstrate elevations or depressions, tissue loss, or texture changes likewise cover very little area.  Thus, the evidence establishes that, although the residuals of PFB cover the face and neck, and are estimated to cover 23 percent of the exposed surface of the Veteran's body, the total area of the disfigurement due to scars is only a small portion of the total exposed surfaces.  However, no examiner has estimated whether the total area affected by PFB residuals is less than or more than six square inches (39 sq. cm.).  In the absence of a more specific opinion, the Board must accept as accurate the estimate that 23 percent of the exposed skin is affected.  Under DC 7806, the Veteran is entitled to a 30 percent evaluation for PBF affecting more than 20 percent of the exposed skin surfaces.

The next higher evaluation, a 60 percent evaluation, is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or, if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  DC 7806.  In this case, the evidence establishes that less than 40 percent of the exposed skin surface is affected by PFB residuals, and the evidence establishes that the PFB residuals require no current treatment, as long as the Veteran does not attempt to shave his beard area.  No criterion for an evaluation in excess of 30 percent is met.  

7.  Claim for initial compensable evaluation for residuals of tonsillectomy

Service medical records disclose drainage of the left tonsil and a recommendation for tonsillectomy.  The Veteran's service medical records are largely illegible otherwise.  The RO has assumed that the Veteran underwent tonsillectomy while in service, and has granted service connection.  The residuals of that tonsillectomy are evaluated under DCs 6599 and 6516, hyphenated.  

When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under DC 6516, a 10 percent evaluation will be assigned for chronic laryngitis where there is hoarseness with inflammation of the cords or mucous membranes, and a 30 percent rating is assigned where there is hoarseness with thickening of the nodules or cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

At a June 2009 VA examination, the Veteran reported that he had a scar from a tonsillectomy in service, and reported that his throat felt "scratchy" as a result.  The examiner was unable to locate an observable scar.  A diagnosis of "unobserved surgical scar with complaints of a sore throat" was assigned.

At VA examination conducted in March 2010, the Veteran reported occasional sore throat symptoms not requiring medical treatment.  The VA examiner stated that the tonsillar fossae appeared normal, clean, dry, without evidence of regrowth or abnormal tissue.  The examiner concluded that there was no apparent residual of prior tonsillectomy.

The Veteran did not request a BVA hearing as to this issue in his December 2013 substantive appeal, and did not testify about the residuals of tonsillectomy at his November 2015 hearing.  

No provider has attributed any throat symptom to the residuals of a tonsillectomy.  The providers have attributed such symptoms as nasal congestion and dryness of the mucous membranes to the Veteran's service-connected allergic rhinitis.  The Veteran has stated, during VA examinations, that he believes he has a feeling of having a "scratchy throat" as the result of the tonsillectomy performed in service.  The Board finds that, even if an intermittent feeling of having a "scratchy throat" is attributed to the Veteran's tonsillectomy, statu post operative, that symptom alone does not warrant a compensable evaluation, since there is no evidence that the Veteran requires medication or treatment for that symptom, which is purely subjective.  The evidence is unfavorable to the claim for a compensable evaluation for residuals of tonsillectomy.  

Extraschedular evaluations

With respect to each claim for an increased initial evaluation, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the criteria for rating skin disabilities and residuals of tonsillectomy encompasses all objective symptoms of disability the Veteran manifested and all subjective symptoms the Veteran reported. 

Higher ratings are available, but the Veteran did not manifest the increased symptoms required for the higher ratings.  The assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board acknowledges that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board is unable to find any evidence that there are additional factors or symptoms of the service-connected disabilities addressed in this decision that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, the Veteran's entitlement to an extraschedular rating based upon the combined effect of multiple conditions may be reconsidered after the actions directed in the Remand, below, are completed, if the Veteran is awarded service connection for any additional disability.  

Duties to assist and notify

The Veteran was notified of the criteria for service connection for tendinitis or disability of the right knee, other than gout, in October 2011 and in November 2012.  The Veteran was notified generally of the criteria for service connection for claimed disabilities several times during the course of this appeal.  The Veteran does not contend that there is any defect in the notice to him regarding service connection for a right knee disability other than gout, nor does such defect appear to the Board from the record.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The claims for increased initial ratings discussed above followed an initial grant of service connection.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, disagreement with the assigned evaluation does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Since the service connection claims were substantiated (granted), no further notice was required to address the initial ratings.  

The Veteran has been afforded VA examination as to each claim for service connection denied in this decision, and as to each claim for an increased initial rating.  More than 1000 pages of VA treatment records are associated with the claims files.  The Veteran provided statements and identified evidence.  Records were obtained from SSA.  Numerous attempts to obtain service treatment records and to obtain more legible copies of service treatment records were made.  The Veteran has not identified any non-VA clinical records or other additional records that should be obtained. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the issues on appeal for which the Veteran had requested a hearing were correctly identified, and the Veteran's testimony as to his exposure to contaminated water at Camp Lejeune and his contentions as to service connection for an acquired psychiatric disorder, to include PTSD, was elicited at the hearing.  The duties under 38 C.F.R. § 3.103 have been met.  

Thus, the Board finds that VA has satisfied the duties to notify and assist the Veteran.  No further notice or assistance to the Veteran is required to fulfill VA's duties to assist him to substantiate the claims addressed in this decision.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal for service connection for a skin disability claimed as lichen planus is granted.  

The appeal for service connection for a right knee disability other than gout is denied.

The appeal for service connection for onychomycosis is granted.

The appeal for service connection for a sinus disability is dismissed, without prejudice.

The appeal for a compensable initial evaluation for tinea pedis is denied.

The appeal for a 30 percent initial evaluation for PFB, but no higher evaluation, is granted, subject to law and regulations governing the effective date of an award of compensation. 

The appeal for a compensable initial evaluation for residuals of tonsillectomy is denied.


REMAND

The Veteran contends that gout, including of the knees, a left knee disability other than gout, an eye disability, and a back disability, were incurred during service or as a result of his service, such as his exposure to contaminated water at Camp Lejeune, North Carolina.  

The Veteran contends that he incurred a specific eye injury and chronic back pain in service.  The medical opinions obtained as to the etiology of those disabilities do not address the Veteran's specific contentions regarding direct incurrence, so additional development of the medical evidence is required.  The Veteran's contention that he has a left knee disability other than gout as the result of service-connected pes planus also requires further medical evidence.  The Veteran's contentions that gout, left knee disability other than gout, eye disability, and back disability may be due to contaminants in the water while he was stationed at Camp Lejeune also require further notice and assistance, since VA has announced during the pendency of this claim that it plans to update the list of diseases which may be presumed related to that exposure.  

Service medical records disclose that the Veteran complained of photophobia, that sunlight made his eyes burn, and that he had burning or itching or redness of the eyes.  The Veteran's symptoms were attributed to allergies.  The Veteran has since been granted service connection for allergic rhinitis, without further medical opinion as to a possible relationship between allergic rhinitis and eye allergies diagnosed in service.  The Veteran testified that he was struck in the right eye on the rifle range in service, and has testified to his belief that such injury is related to his current diagnosis of infiltrative keratitis, assigned after the VA medical opinion was obtained.  See August 2014 Optometry Note (on Virtual VA). 

The 2015 testimony of the Veteran and his wife includes assertions that the Veteran had back problems in service and chronically since service.  The VA examiner noted that the Veteran complained of back pain in November 1980, a few months after the Veteran's service discharge, without diagnosis.  VA clinical records reflect a diagnosis of gouty arthritis in 2004, more than 20 years after the Veteran's service discharge.  The Veteran should be afforded an opportunity to demonstrate that he had chronic back pain or pain due to gout during the period from November 1980 through 2004 and to the present.  

The additional evidence and testimony provided by the Veteran also requires further development of the claim for service connection for an acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the approximate year he first sought VA treatment following service and to identify all VA facilities at which he has received treatment and the approximate dates of such treatment.  Seek identified VA records not yet associated with the electronic claims file.

2.  Advise the Veteran of the regulations governing service connection claims related to exposure to contaminated drinking water at Camp Lejeune, to include information as to planned changes in the list of disabilities which may be presumed related to such exposure.

3.  Obtain the Veteran's original VA outpatient treatment records beginning from October 1981 (or from the earliest date of availability of such records) to the present, including hard-copy records not yet associated with the electronic claims file.  Associate a summary of each of the Veteran's VA inpatient hospitalizations with the electronic claims file.  

In particular, obtain records of the Veteran's treatment for left knee pain and diagnosis of a left knee meniscal tear, during the period from 2009 through the present.  All reports of radiologic examination during that time should be sought.  

Encourage the Veteran to obtain these records himself and to submit them promptly to the RO if obtained, to decrease further delay of his claims. 

4.  Ask the Veteran to identify in writing the names and addresses of private providers of non-VA health care and to identify facilities at which non-VA care for the claimed eye, back, gout, left knee, and psychiatric disabilities was obtained.  

5.  Request that Camp Lejeune, or its higher command, search available systems of records for 1980 and 1981 (prior to October 1, 1981) which would show Marine Corp casualties at the base during that time period, including casualty or death during training exercises or due to accidents, to include base safety records or records of injuries such as due to a lightning strike.  

If there are no available records of accidents or deaths or safety investigations pertaining to the Marine Corps during the identified time period, the negative response from Camp Lejeune and/or the higher command/service department must be associated with the electronic.  The written negative response should reflect the types of databases searched and data bases found to be unavailable.
 
If a casualty of a Marine at Camp Lejeune is confirmed to have occurred in 1980 or in 1981 prior to October 1981, further information about the circumstances should be reviewed to determine whether circumstances described by the Veteran were noted.  

6.  Each examiner should be informed that portions of the service treatment records are illegible, or less than fully legible.  Each examiner should also be informed that a partially-legible examination dated in October 1981 is among service treatment records associated with the claims file in December 2007 (in a 13-page electronic document that begins with a copy of an envelope received by VA in December 2007).

Each examiner should be provided with a list of the disabilities for which service connection has been granted.

7.  The Veteran should be afforded VA examination as necessary to determine the etiology and onset of gout, back disability, and left knee disability other than gout.  The examiner(s) should review the Veteran's service medical records to the extent possible, and available VA and non-VA post-service records.  The examiner should obtain medical history as necessary to discuss the Veteran's risk factors for gout, back disability, and left knee disability other than gout.  The examiner should assign a diagnosis for each current back disability and each current left knee disability other than gout.  

The examiner(s) should provide opinion(s) which address(es) the following:

 (i) Is it at least as likely as not (a 50%, or greater, probability) that gout, a current back disability, or a left knee disability other than gout (to include a meniscal tear) was incurred during the Veteran's service, or as a result of injury or disease manifested or incurred during service, or that degenerative joint or disc disease of the back (spine) or left knee was incurred within one year following the Veteran's service?

(ii) Is it at least as likely as not (a 50%, or greater, probability) that a left knee meniscal tear diagnosed during the pendency of this claim was due to, secondary to, or is aggravated by service-connected foot disabilities?  

(iii) Is it at least as likely as not (a 50%, or greater, probability) that a left knee meniscal tear)

(iv) Is it at least as likely as not (a 50%, or greater, probability) that gout, a back disability, or a knee disability other than gout is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina?  

Identify the facts and medical principles underlying the opinions.  

8.  The Veteran should be afforded VA examination as necessary to determine the etiology and onset of his current eye disabilities.  Assign a diagnosis for each eye disability currently manifested, and state which eye is affected by that disability or whether the disability is bilateral.  Discuss the risk factors for each current eye disability diagnosis.  Review the Veteran's service treatment records and his testimony and statements regarding an injury to the right eye due to use of a gun.  

Assign a diagnosis for each eye disorder that is currently present.  The examiner should address the following:

(i) Is it at least as likely as not (a 50%, or greater, probability) that the Veteran incurred a right eye injury in service which resulted in a currently-diagnosed right eye or bilateral eye disorder?  

(ii) Is it at least as likely as not (a 50%, or greater, probability) that the Veteran incurred a current eye disability as a result of a disease or other incident of service other than as a result of injury?

(iii) Is it at least as likely as not (a 50%, or greater, probability) that a current eye disability is due to, secondary to, or aggravated by a service-connected disability?

(iv) Is it at least as likely as not (a 50%, or greater, probability) that a current eye disorder is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina?  

Identify the facts and medical principles underlying each opinion.  

9.  The Veteran should be afforded VA examination as necessary to determine the etiology and onset of his current acquired psychiatric disabilities.  Assign a diagnosis for each acquired psychiatric disability currently manifested.  Discuss risk factors for the diagnosed current psychiatric disabilities.  

If records obtained during the course of the Remand substantiate or are consistent with the Veteran's allegations as to an in-service stressor, conduct additional medical development, such as psychometric testing, necessary to determine whether the Veteran meets the criteria for a diagnosis of PTSD.  

The examiner should address the following:

(i) Is it at least as likely as not (a 50%, or greater, probability) that a current acquired psychiatric disability was incurred during the Veteran's service, or that a psychosis was manifested within one year following the Veteran's service?

(ii) Is it at least as likely as not (a 50%, or greater, probability) that a current acquired psychiatric disability is due to, secondary to, or aggravated by a service-connected disability?

10.  This is a complex case.  The evidence should be reviewed for completeness.  The Veteran is asked to obtain all records possible.   The VA opinions should be reviewed to ensure that alternative contentions about the etiology of each claimed symptom/disability are addressed, and that there is compliance with the Remand instructions to the extent possible.  

The AOJ should take appropriate corrective action as necessary to prevent further delay in this complex appeal.  
 
11.  Then, the AOJ should readjudicate each of the claims remaining on appeal.  If any claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


